Order entered April 29, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01011-CV

                 SAFECO LLOYDS INSURANCE COMPANY, Appellant

                                               V.

                    JAMES AND PATRICIA BARRENTINE, Appellees

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-04453

                                           ORDER
       We GRANT appellees’ April 24, 2014 unopposed first motion for extension of time to

file brief and ORDER the brief be filed no later than May 28, 2014. Appellees are cautioned

that no further extensions will be granted absent exigent circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE